[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 09-16151         ELEVENTH CIRCUIT
                                                 SEPTEMBER 16, 2010
                        Non-Argument Calendar
                      ________________________        JOHN LEY
                                                       CLERK

               D.C. Docket No. 09-01528-CV-5-JHH-PWG

DONALD SANDERSON,
                                                     Plaintiff-Appellant,

                                  versus

STATE OF ALABAMA,
JOYCE NICKALS,
KENNETH LOLLEY,
OFFICER RICKY,
TONY GLENN, et al.,


                                                     Defendants-Appellees.

                     __________________________

            Appeal from the United States District Court for the
                       Northern District of Alabama
                      _________________________

                           (September 16, 2010)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Donald Sanderson, an Alabama prisoner, appeals pro se from the district

court’s dismissal of his 42 U.S.C. § 1983 suit for failing to comply with a court

order to pay an initial partial filing fee in accordance with 28 U.S.C. § 1915 and to

file a prisoner consent form. On appeal, he offers no argument on the issue of

whether the district court abused its discretion in dismissing his complaint, and

instead argues at length that his § 1983 complaint is meritorious.

      Federal Rule of Appellate Procedure 28(a) requires that appellate briefs

contain a statement of the issues presented for review, and the appellant’s

contentions concerning those issues. Fed. R. App. P. 28(a)(5), (a)(9). Although

we liberally construe briefs filed by pro se litigants, issues not briefed on appeal

by a pro se litigant are deemed abandoned. Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (citations omitted).

      Because Sanderson has not offered any argument as to whether the district

court abused its discretion in dismissing his complaint without prejudice, he has

abandoned the sole relevant issue in this appeal. Accordingly, we affirm.

      AFFIRMED.




                                            2